Exhibit 10.26 (b)

 

NONCOMPETE AGREEMENT

 

This Agreement is made as of December 1, 1999 by and between Equitable
Resources, Inc., a Pennsylvania corporation (Equitable Resources, Inc. and its
majority-owned subsidiaries are hereinafter collectively referred to as the
“Company”), and John A. Bergonzi (the “Employee”).

 

WITNESSETH:

 

WHEREAS, in order to protect the business and goodwill of the Company, the
Company desires to obtain certain non-competition covenants from the Employee
and the Employee desires to agree to such covenants in exchange for the
Company’s agreement to pay certain severance benefits in the event that the
Employee’s employment with the Company is terminated in certain events; and

 

WHEREAS, the Employee is willing to enter into this Agreement, which contains,
among other things, specific non-competition agreements, in consideration of the
simultaneous execution by the Company and the Employee of a new Change of
Control Agreement (the “Change of Control Agreement”), which enhances and
clarifies in certain respects the benefits that the Company will pay to the
Employee if the Employee’s employment with the Company is terminated in certain
events following a change of control of the Company.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

 


1.             IF THE EMPLOYMENT OF THE EMPLOYEE WITH THE COMPANY IS TERMINATED
BY THE COMPANY FOR ANY REASON OTHER THAN CAUSE (AS DEFINED BELOW) OR IF THE
EMPLOYEE TERMINATES HIS OR HER EMPLOYMENT WITH THE COMPANY FOR GOOD REASON (AS
DEFINED BELOW), THE COMPANY SHALL PAY THE EMPLOYEE, FROM THE DATE OF
TERMINATION, IN ADDITION TO ANY PAYMENTS TO WHICH THE EMPLOYEE IS ENTITLED UNDER
THE COMPANY’S SEVERANCE PAY PLAN, TWELVE (12) MONTHS OF BASE SALARY AT THE
EMPLOYEE’S ANNUAL BASE SALARY LEVEL IN EFFECT AT THE TIME OF SUCH TERMINATION OR
IMMEDIATELY PRIOR TO THE SALARY REDUCTION THAT SERVES AS THE BASIS FOR
TERMINATION FOR GOOD REASON.  SUCH BASE SALARY AMOUNT SHALL BE PAID BY THE
COMPANY TO THE EMPLOYEE IN ONE LUMP SUM PAYABLE WITHIN THIRTY (30) DAYS AFTER
THE EMPLOYEE’S TERMINATION OR RESIGNATION HEREUNDER.  SOLELY FOR PURPOSES OF
THIS AGREEMENT, “CAUSE” SHALL MEAN (I)  A CONVICTION OF A FELONY, A CRIME OF
MORAL TURPITUDE OR FRAUD, (II) THE EMPLOYEE’S WILLFUL AND CONTINUOUS ENGAGEMENT
IN CONDUCT WHICH IS DEMONSTRABLY AND MATERIALLY INJURIOUS TO THE COMPANY, OR
(III) THE WILLFUL AND CONTINUED REFUSAL BY THE EMPLOYEE TO PERFORM THE DUTIES OF
HIS OR HER POSITION IN A REASONABLE MANNER FOR THIRTY (30) DAYS AFTER WRITTEN
NOTICE IS GIVEN TO THE EMPLOYEE BY THE COMPANY SPECIFYING IN REASONABLE DETAIL
THE NATURE OF THE DEFICIENCY IN THE EMPLOYEE’S PERFORMANCE.  SOLELY FOR PURPOSES
OF THIS AGREEMENT, TERMINATION FOR “GOOD REASON” SHALL MEAN TERMINATION OF
EMPLOYMENT BY THE EMPLOYEE WITHIN NINETY (90) DAYS AFTER (I) BEING DEMOTED, OR
(II) BEING GIVEN NOTICE OF A REDUCTION IN HIS OR HER ANNUAL BASE

 

--------------------------------------------------------------------------------


 


SALARY (OTHER THAN A REDUCTION OF NOT MORE THAN 10% APPLICABLE TO ALL SENIOR
OFFICERS OF THE COMPANY).


 


2.             WHILE THE EMPLOYEE IS EMPLOYED BY THE COMPANY AND FOR A PERIOD OF
TWELVE (12) MONTHS AFTER DATE OF EMPLOYEE’S TERMINATION OF EMPLOYMENT WITH
COMPANY FOR ANY REASON, THE EMPLOYEE SHALL NOT (I) DIRECTLY OR INDIRECTLY
ENGAGE, WHETHER AS AN EMPLOYEE, CONSULTANT, PARTNER, OWNER, AGENT, STOCKHOLDER,
OFFICER, DIRECTOR OR OTHERWISE, ALONE OR IN ASSOCIATION WITH ANY OTHER PERSON OR
ENTITY, IN (A) [THE ENERGY] [THE UTILITY] [THE ENERGY SERVICES] [THE OIL AND GAS
EXPLORATION AND PRODUCTION] BUSINESS [IN THE MARKETS IN WHICH THE COMPANY
CONDUCTED SUCH BUSINESS OR CONTEMPLATED (WITH THE EMPLOYEE’S KNOWLEDGE)
CONDUCTING SUCH BUSINESS AT THE TIME OF THE TERMINATION OF EMPLOYEE’S
EMPLOYMENT] [WITHIN A FIFTY (50) MILE RADIUS OF ANY LOCATION AT WHICH THE
COMPANY ENGAGES IN SUCH BUSINESS], OR (B) ANY BUSINESS ACTIVITY THAT COMPETES
WITH ANY PROJECT OR PROPOSED PROJECT WHICH WAS DISCUSSED BY OR WITH THE EMPLOYEE
IN THE COURSE OF HIS OR HER EMPLOYMENT WITH THE COMPANY OR ANY PROJECT OR
PROPOSED PROJECT WITH RESPECT TO WHICH THE COMPANY INITIATED ANY BUSINESS
ACTIVITY DURING THE COURSE OF HIS OR HER EMPLOYMENT (FOR PURPOSES OF THIS
SUBSECTION (I) EMPLOYMENT OR ENGAGEMENT BY A CUSTOMER OF THE COMPANY TO PROVIDE
OR MANAGE SERVICES THAT ARE PROVIDED BY THE COMPANY SHALL BE DEEMED TO VIOLATE
THIS SUBSECTION (I)); (II) DIRECTLY OR INDIRECTLY ON HIS OR HER OWN BEHALF OR ON
BEHALF OF ANY OTHER PERSON OR ENTITY CONTACT (A) ANY CUSTOMER OF THE COMPANY
WITH WHOM HE OR SHE HAD CONTACT WHILE EMPLOYED BY THE COMPANY, OR (B) ANY PERSON
OR ENTITY TO WHOM HE OR SHE ATTEMPTED TO MARKET THE COMPANY’S PRODUCTS AND
SERVICES WHILE EMPLOYED BY THE COMPANY, IN EITHER CASE, FOR THE PURPOSE OF
SOLICITING THE PURCHASE OF ANY PRODUCT OR SERVICE THAT COMPETES WITH ANY PRODUCT
OR SERVICE OFFERED BY THE COMPANY OR WHICH WAS CONSIDERED TO BE OFFERED BY THE
COMPANY WHILE THE EMPLOYEE WAS EMPLOYED BY THE COMPANY; (III) TAKE AWAY OR
INTERFERE, OR ATTEMPT TO INTERFERE, WITH ANY CUSTOM, TRADE OR EXISTING
CONTRACTUAL RELATIONS OF THE COMPANY, INCLUDING ANY BUSINESS PROJECT OR ANY
CONTEMPLATED BUSINESS PROJECT WHICH REPRESENTATIVES OF THE COMPANY HAVE
DISCUSSED WITH ANY POTENTIAL PARTICIPANT IN SUCH PROJECT; OR (IV) DIRECTLY OR
INDIRECTLY ON HIS OR HER OWN BEHALF OR ON BEHALF OF ANY OTHER PERSON OR ENTITY
SOLICIT OR INDUCE, OR CAUSE ANY OTHER PERSON OR ENTITY TO SOLICIT OR INDUCE, OR
ATTEMPT TO INDUCE, ANY EMPLOYEE OR CONSULTANT TO LEAVE THE EMPLOY OF OR
ENGAGEMENT BY THE COMPANY OR ITS SUCCESSORS, ASSIGNS, OR AFFILIATES, OR TO
VIOLATE THE TERMS OF THEIR CONTRACTS WITH THE COMPANY.


 


3.             THE COMPANY MAY TERMINATE THIS AGREEMENT BY GIVING TWELVE (12)
MONTHS’ PRIOR WRITTEN NOTICE TO THE EMPLOYEE; PROVIDED THAT ALL PROVISIONS OF
THIS AGREEMENT SHALL APPLY IF ANY EVENT SPECIFIED IN SECTIONS 1 OR 2 OCCURS
PRIOR TO THE EXPIRATION OF SUCH TWELVE (12) MONTH PERIOD.  NOTWITHSTANDING
ANYTHING IN THIS AGREEMENT TO THE CONTRARY, THIS AGREEMENT SHALL IMMEDIATELY
TERMINATE AND BE OF NO FURTHER FORCE AND EFFECT UPON THE OCCURRENCE OF A “CHANGE
OF CONTROL” AS SUCH TERM IS DEFINED IN THE CHANGE OF CONTROL AGREEMENT AND
NEITHER THE COMPANY NOR THE EMPLOYEE SHALL BE BOUND BY THE TERMS OF THIS
AGREEMENT FOLLOWING A CHANGE OF CONTROL AS SO DEFINED.


 


4.             THE PROVISIONS OF THIS AGREEMENT ARE SEVERABLE.  TO THE EXTENT
THAT ANY PROVISION OF THIS AGREEMENT IS DEEMED UNENFORCEABLE IN ANY COURT OF LAW
THE PARTIES INTEND THAT SUCH PROVISION BE CONSTRUED BY SUCH COURT IN A MANNER TO
MAKE IT ENFORCEABLE.

 

--------------------------------------------------------------------------------


 


5.             THE EMPLOYEE ACKNOWLEDGES AND AGREES THAT: (I) THIS AGREEMENT IS
NECESSARY FOR THE PROTECTION OF THE LEGITIMATE BUSINESS INTERESTS OF THE
COMPANY; (II) THE RESTRICTIONS CONTAINED IN THIS AGREEMENT ARE REASONABLE; (III)
THE EMPLOYEE HAS NO INTENTION OF COMPETING WITH THE COMPANY WITHIN THE
LIMITATIONS SET FORTH ABOVE; (IV) THE EMPLOYEE ACKNOWLEDGES AND WARRANTS THAT
EMPLOYEE BELIEVES THAT EMPLOYEE WILL BE FULLY ABLE TO EARN AN ADEQUATE
LIKELIHOOD FOR EMPLOYEE AND EMPLOYEE’S DEPENDENTS IF THE COVENANT NOT TO COMPETE
CONTAINED IN THIS AGREEMENT IS ENFORCED AGAINST THE EMPLOYEE; AND (V) THE
EMPLOYEE HAS RECEIVED ADEQUATE AND VALUABLE CONSIDERATION FOR ENTERING INTO THIS
AGREEMENT.


 


6.             THE EMPLOYEE STIPULATES AND AGREES THAT ANY BREACH OF THIS
AGREEMENT BY THE EMPLOYEE WILL RESULT IN IMMEDIATE AND IRREPARABLE HARM TO THE
COMPANY, THE AMOUNT OF WHICH WILL BE EXTREMELY DIFFICULT TO ASCERTAIN, AND THAT
THE COMPANY COULD NOT BE REASONABLY OR ADEQUATELY COMPENSATED BY DAMAGES IN AN
ACTION AT LAW.  FOR THESE REASONS, THE COMPANY SHALL HAVE THE RIGHT, WITHOUT
OBJECTION FROM THE EMPLOYEE, TO OBTAIN SUCH PRELIMINARY, TEMPORARY OR PERMANENT
MANDATORY OR RESTRAINING INJUNCTIONS, ORDERS OR DECREES AS MAY BE NECESSARY TO
PROTECT THE COMPANY AGAINST, OR ON ACCOUNT OF, ANY BREACH BY THE EMPLOYEE OF THE
PROVISIONS OF SECTION 2 HEREOF.  IN THE EVENT THE COMPANY OBTAINS ANY SUCH
INJUNCTION, ORDER, DECREE OR OTHER RELIEF, IN LAW OR IN EQUITY, (I) THE DURATION
OF ANY VIOLATION OF SECTION 2 SHALL BE ADDED TO THE 12 MONTH RESTRICTED PERIOD
SPECIFIED IN SECTION 2, AND (II) THE EMPLOYEE SHALL BE RESPONSIBLE FOR
REIMBURSING THE COMPANY FOR ALL COSTS ASSOCIATED WITH OBTAINING THE RELIEF,
INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES AND COSTS OF SUIT.  SUCH RIGHT
TO EQUITABLE RELIEF IS IN ADDITION TO THE REMEDIES THE COMPANY MAY HAVE TO
PROTECT ITS RIGHTS AT LAW, IN EQUITY OR OTHERWISE.


 


7.             THIS AGREEMENT (INCLUDING THE COVENANT NOT TO COMPETE CONTAINED
IN SECTION 2) SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE SUCCESSORS
AND ASSIGNS OF THE COMPANY.


 


8.             THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA.  FOR THE PURPOSE OF ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, EMPLOYEE
IRREVOCABLY CONSENTS AND SUBMITS TO THE JURISDICTION AND VENUE OF ANY STATE OR
FEDERAL COURT LOCATED IN ALLEGHENY COUNTY, PENNSYLVANIA.  EMPLOYEE AGREES THAT
SERVICE OF THE SUMMONS AND COMPLAINT AND ALL OTHER PROCESS WHICH MAY BE SERVED
IN ANY SUCH SUIT, ACTION OR PROCEEDING MAY BE EFFECTED BY MAILING BY REGISTERED
MAIL A COPY OF SUCH PROCESS EMPLOYEE AT THE ADDRESSES SET FORTH BELOW.  EMPLOYEE
IRREVOCABLY WAIVES ANY OBJECTION WHICH THEY MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH COURT AND ANY CLAIM
THAT SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM AND AGREES THAT SERVICE OF PROCESS IN ACCORDANCE WITH THIS
SECTION WILL BE DEEMED IN EVERY RESPECT EFFECTIVE AND VALID PERSONAL SERVICE OF
PROCESS UPON EMPLOYEE.  NOTHING IN THIS AGREEMENT WILL BE CONSTRUED TO PROHIBIT
SERVICE OF PROCESS BY ANY OTHER METHOD PERMITTED BY LAW.  THE PROVISIONS OF THIS
SECTION WILL NOT LIMIT OR OTHERWISE AFFECT THE RIGHT OF THE COMPANY TO INSTITUTE
AND CONDUCT AN ACTION IN ANY OTHER APPROPRIATE MANNER, JURISDICTION OR COURT. 
THE EMPLOYEE AGREES THAT FINAL JUDGMENT IN SUCH SUIT, ACTION OR PROCEEDING WILL
BE CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER JURISDICTION BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.


 


9.             THIS AGREEMENT CONTAINS THE ENTIRE AGREEMENT BETWEEN THE PARTIES
HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ALL PRIOR
AGREEMENTS AND UNDERSTANDINGS, ORAL

 

--------------------------------------------------------------------------------


 


OR WRITTEN (OTHER THAN THE CHANGE OF CONTROL AGREEMENT).  THIS AGREEMENT MAY NOT
BE CHANGED, AMENDED, OR MODIFIED, EXCEPT BY A WRITTEN INSTRUMENT SIGNED BY THE
PARTIES.


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
officers thereunto duly authorized, and the Employee has hereunto set his hand,
all as of the day and year first above written.

 

ATTEST:

EQUITABLE RESOURCES, INC.

 

 

/s/ Jean F. Marks

 

By:

/s/ Gregory R. Spencer

 

 

 

 

 

WITNESS:

EMPLOYEE:

 

 

/s/ David J. Smith

 

/s/ John A. Bergonzi

 

 

--------------------------------------------------------------------------------